Citation Nr: 1237292	
Decision Date: 10/31/12    Archive Date: 11/09/12

DOCKET NO.  09-27 799A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for service connection for headaches.  

2.  Whether new and material evidence has been presented to reopen a claim for service connection for mixed astigmatism.  

3.  Entitlement to service connection for a back condition.  

4.  Entitlement to service connection for a left hand condition.  

5.  Entitlement to service connection for residuals of a myocardial infarction, claimed as secondary to service-connected posttraumatic stress disorder (PTSD).  

6.  Entitlement to service connection for hypertension, claimed as secondary to residuals of a myocardial infarction.  

7.  Entitlement to service connection for anxiety.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1953 to January 1955.

This matter came before the Board of Veterans' Appeals (Board) on appeal from decisions of March 2008 and July 2008 by the Department of Veterans Affairs (VA) Manchester, New Hampshire Regional Office (RO). 

The Veteran presented testimony at a Video Conference hearing chaired by the undersigned Veterans Law Judge in September 2012.  A transcript of the hearing has been associated with the claims folder.

In his September 2012 hearing, the Veteran stated that he wished to file a claim for an increased rating for his service-connected PTSD.  Thus, the issue of entitlement to an increased rating for PTSD has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a back condition is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for headaches was originally denied in November 1955 on the basis that his headaches were secondary to a preexisting eye condition.  The Veteran did not appeal that decision.  

2.  The evidence presented since the previous denial raises a reasonable possibility of substantiating the Veteran's claim for service connection.  

3.  There is no competent or credible evidence that the Veteran currently suffers from a chronic headache condition or that the Veteran's claimed headaches are secondary to his service-connected PTSD.  

4.  There is no competent or credible evidence that the Veteran currently suffers from a left hand condition or that his claimed left hand condition is related to his active service.  

5.  There is no competent evidence that the Veteran's residuals of a myocardial infarction is related to his service-connected PTSD.  

6.  There is no competent evidence that the Veteran's hypertension is secondary to his service-connected PTSD.  

7.  In his September 2012 hearing, the Veteran stated that he wished to withdraw his claim for service connection for mixed astigmatism.  

8.  During the pendency of the Veteran's appeal, the Veteran was granted service connection for PTSD.  


CONCLUSIONS OF LAW

1.  The prior RO decision of November 1955 is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).

2.  New and material evidence has been presented to reopen the Veteran's claim for service connection for headaches.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).  

3.  The criteria for service connection for headaches have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2012).  

4.  The criteria for service connection for a left hand condition have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310.

5.  The criteria for service connection for residuals of a myocardial infarction have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310.

6.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310.

7.  The criteria for withdrawal of a Substantive Appeal with regard to the issue of entitlement to service connection for mixed astigmatism have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).

8.  The Veteran's claim for service connection for anxiety must be dismissed as moot.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.202, 20.204.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in April 2007, December 2007, and May 2008 - prior to the initial RO decision in this matter - that addressed the notice elements.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  This notice informed the Veteran of all of the elements of how service connection is established, including how VA assigns disability ratings and how an effective date is established.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, as the Board has determined that the Veteran has submitted new and material evidence with regard to his claim for service connection for headaches, an extended discussion of the duties to notify and assist particular to a claim to reopen is not necessary.  See Kent v. Nicholson, 20 Vet. App. 1 (2006) (outlining the notice requirements for claims to reopen).

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of both service treatment records and other pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records, records of his post-service VA medical treatment, and records of his post-service private medical treatment.  The Veteran requested and testified at hearings held before a Decision Review Officer and the undersigned Veterans Law Judge.  Transcripts of these hearings have been associated with the claims file.  

The Veteran did not undergo a VA compensation and pension examination for any of his service connection claims being denied in this decision.  Such examinations, however, are not required in this case.  The Board may order an examination when the record shows that the Veteran has a current disability, indicates that this disability may be associated with the Veteran's active service, and does not contain sufficient evidence for the Board to make a decision on the issue.  38 U.S.C.A. § 5103A(d)(2).  If the record indicates that there may be a nexus between the current disability and any service related incident, then the Board may order an RO to have a claimant examined.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

In this case, with respect to the Veteran's claims for service connection for headaches and a left hand condition, the Board has found that there is no competent evidence that the Veteran currently suffers from any specific disabilities.  Further, with respect to all of the Veteran's claims for service connection, the Board notes that there is no competent indication that any of his claimed conditions are related to his active service or are secondary to already service-connected disabilities.  The Board acknowledges the Veteran's contention that each of his claimed conditions is either directly related to service or is secondary to a service-connected disability.  However, the Federal Circuit has held that such conclusory generalized statements, absent any supporting evidence, do not necessitate examinations on their own.  Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010).  As there is no indication beyond the Veteran's generalized statements that his claimed conditions are related to his active service, the Board may consider the medical records already in the file without requiring a VA examination.

The Board notes that the evidence already of record is adequate to allow resolution of the appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been accomplished, and appellate review does not therefore result in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  New and Material Evidence

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  In this case, the Veteran contends that the RO erred in refusing to reopen and grant his previously denied claim for service connection for headaches.  He asserts that on the basis of evidence he has now submitted, he meets the legal and factual criteria for service connection.  For the reasons that follow, the Board finds that new and material evidence has been submitted, and his claim shall be reopened.  

A brief history of the Veteran's claim is instructive.  The Veteran first sought service connection for headaches in June 1955, shortly after his separation from active service.  After he underwent VA examinations in August and October 1955, the RO denied his claim in November 1955.  Specifically, the RO found that the Veteran's headaches were secondary to his mixed astigmatism, a condition which preexisted his active service.  

The Veteran did not file a Notice of Disagreement with the November 1955 rating decision and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the November 1955 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1105 (2012).  

The Veteran sought to reopen his claim in March 2008.  In its July 2008 rating decision, the RO noted that the Veteran's claim for service connection for headaches was previously denied.  The RO did not state whether it was formally reopening the Veteran's claim, but it did deny the Veteran's claim on the merits.  The Veteran filed a timely Notice of Disagreement with this decision.  The RO issued a Statement of the Case in August 2009, and the Veteran filed a timely Substantive Appeal. 

A previously denied claim will be reopened if the claimant submits new and material evidence.  38 U.S.C.A. § 5108, 38 C.F.R. § 3.156(a).  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.  

New evidence is defined as evidence not previously submitted to agency decision makers, and material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

Under this framework, the Board finds that the Veteran has submitted new and material evidence sufficient to reopen his claim.  Again, the Veteran's claim was initially denied because the RO found that the Veteran's headaches were related to his mixed astigmatism, a condition which predated his active service.  

Since that time, much in the way of new evidence has been added to the claims file, including VA treatment records, private medical treatment records, and statements made by the Veteran.  Chief among these are statements from the Veteran relating his claimed headaches not to his mixed astigmatism but instead to his now service-connected PTSD.  In his March 2008 claim, for instance, the Veteran stated that his headaches were related not to his eye condition, but instead to the stress and anxiety that he experienced while in Korea.  He reiterated these contentions in his September 2012 Video Conference hearing, stating that his headaches began almost immediately after his arriving in Korea.  He again attributed his headaches to the anxiety and tension that resulted from his service in Korea.  

Accepting the Veteran's statements at face value, the Board finds that his statements raise the possibility that his claimed headaches are related not to his mixed astigmatism but instead to his service-connected PTSD.  As this evidence was not available at the time of the Veteran's initial denial, it is new.  As it speaks to the reason for the previous final denial, it is also material.  Accordingly, the Board finds that the Veteran has submitted new and material evidence sufficient to warrant reopening his claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

III.  Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic; continuity is also required where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Generally, in order to grant a service connection claim, the Board must find competent evidence that the Veteran currently suffers from a disability, medical evidence (or, in certain circumstances, lay evidence) of an in service incurrence or aggravation of that disability, and medical evidence of a nexus between the present disability and the disability claimed in service.  Hickson v. West, 12 Vet. App 247, 253 (1999) (citing 38 C.F.R. § 3.303(a)).  

Further, service connection may be granted for a disability shown to be secondary to an already service-connected disorder.  38 C.F.R. § 3.310 (providing that "a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected").  

Each of the Veteran's claims for service connection is evaluated separately below.

Headaches

Having reopened the Veteran's claim for service connection for headaches, the Board must now determine whether service connection is warranted.  For the reasons that follow, the Board finds that his claim must be denied. 

First, the Board questions whether the Veteran currently suffers from a chronic headache condition.  A review of the Veteran's VA treatment records does not show that he has complained of or received treatment for headaches.  

The Veteran's own statements do not support that he currently suffers from a chronic headache condition.  In a January 2007 letter, the Veteran stated that he suffered from headaches in Korea and thereafter, and that he was seen at the VA in Los Angeles for this condition.  However, he also stated that his headaches "passed" after his 1982 heart attack.  In his March 2008 claim, the Veteran stated that after he had his heart attack, his "headaches were gone."  He reiterated these contentions in his September 2012 hearing, stating that since his heart attack, his headaches "have gone away to a great extent."  He further stated that they are not as frequent or severe as they once were.  

Given the lack of treatment records confirming that the Veteran suffers from a chronic headache condition and that the Veteran has stated that his headaches have subsided following his heart attack, the Board finds no competent or credible evidence that the Veteran currently suffers from headaches.  

It is axiomatic that "in the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As the Board finds that the Veteran does not currently suffer from a chronic headache condition, this alone precludes service connection.  

Even if the Board were to read the Veteran's statement broadly, however, and concede that he currently suffers from a headache condition, service connection would still not be warranted on a direct or secondary basis.  

With respect to a direct basis, there is no evidence that the Veteran's claimed headaches are causally related to his active service.  No medical professional has ever found a link between the Veteran's claimed headache condition and his active service, a fact that the Veteran acknowledged in his September 2012 hearing.  Further, to the extent that the Veteran's statements could be read as providing such a causal link, the Board finds that he is not competent to offer such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Further, there is no competent evidence that the Veteran's claimed headaches are secondary to his service-connected PTSD.  The Veteran underwent a PTSD examination in September 2011.  At that time, the Veteran did not complain of suffering from headaches, and the examiner did not find that headaches were one of the symptoms that the Veteran suffered from related to his PTSD.  Though the Veteran contends that his headaches are related to his PTSD, he is again not competent to offer this opinion.  Jandreau, 492 F.3d at 1377.

In summary, the Board finds that there is no competent or credible evidence that the Veteran currently suffers from a chronic headache condition.  The Board further finds that, even if the Veteran is considered to be suffering from such a condition, the evidence does not show that it is directly related to his active service or is secondary to his service-connected PTSD.  Accordingly, the Board concludes that the criteria for service connection for headaches have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310.  

Left Hand Condition 

The Veteran also seeks service connection for a left hand condition.  For the reasons that follow, his claim shall be denied.  

First, as with the Veteran's claim for headaches, the Board does not find any competent or credible evidence that the Veteran currently suffers from a left hand condition.  A review of the Veteran's VA treatment records show no recent complaints of or treatment for any specific left hand condition.  

The Veteran himself has not explained what particular condition he believes he suffers from.  In a November 2006 statement, the Veteran stated that he was exposed to the cold during his service in Korea and that he lost the use of his left hand for three days.  In a December 2006 statement, he stated that his hand is sensitive to temperature and pressure.  In an August 2008 DRO hearing, the Veteran stated that his condition began when working on a building in 1954.  He stated that he took his gloves off to grip materials better, and that his hands were sweaty from being in the gloves.  He also stated that he then could not use his hand or left arm, and was told that he had frostbite.  He later had an operation on his hand.  He reiterated these contentions in his September 2012 hearing, stating that his hands currently are sensitive to temperature, and that he had been told that he was suffering from frostbite.  

The Veteran is competent to provide a report of a contemporaneous medical diagnosis or in describing symptoms that are supported by a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.  In this case, the Board does not find the Veteran's report to be credible.  Here, there is no showing in the VA or private treatment records assembled that the Veteran has ever been diagnosed as suffering from residuals of frostbite.  Absent any confirmation of the Veteran's report, the Board cannot find his statement to be credible.  

The Board acknowledges that the Veteran has in the past been treated for problems related to his left hand.  In support of his claim, the Veteran submitted records from Richard Lafleur, MD. An October 1991 record from Dr. Lafleur reflects that the Veteran was diagnosed as suffering from a Dupuytren's contracture of the left hand.  An October 1998 record from Dr. Lafleur reflects that the Veteran had been diagnosed as suffering from degenerative joint disease "mainly affecting his hands."  A June 1997 VA record also shows that the Veteran complained of pain in his hands.  

Despite these reports, the fact remains that these records are remote from the Veteran's October 2006 claim.  Further, none of these records show that the Veteran was diagnosed as suffering from residuals of frostbite, undercutting the Veteran's contention.

In the end, as above, the Board simply does not find any competent or credible evidence that the Veteran currently suffers from a specific left hand condition.  On this point alone, his claim fails.

Even if the Board were to find that the Veteran does suffer from a current left hand condition, his claim should still not be granted.  Though the Veteran contends that he initially injured his hand in service and sought treatment for that injury, his claim is contradicted by the record.  A review of the Veteran's service treatment records does show that he sought treatment for a hand condition, but it was his right, not his left.  In December 1953, the Veteran complained of his right hand being sore between his thumb and forefinger.  There is no evidence that this was due to the cold weather, or that the Veteran ever injured his left hand and lost use of that hand and arm for three days.  Thus, there is no evidence to support an in-service incurrence of the Veteran's claimed left hand condition.  

Further, there is no evidence beyond the Veteran's own statements providing a link between his claimed condition and his active service.  Again, since Dr. Lafleur's October 1998 note, there is no other evidence that the Veteran has sought treatment for any left hand condition.  Consequently, there is no medical evidence establishing a relationship between his claimed condition and his active service.  Further, even in the records that reflect that the Veteran was then suffering from some left hand condition, these records did not relate the Veteran's condition to his active service.

Though the Veteran himself contends that there is a link, the Board notes that he is once again not competent to offer this opinion.  Jandreau, 492 F.3d at 1377.  

In summary, the Board finds that there is no competent or credible evidence that the Veteran currently suffers from any specific left hand condition.  The Board further finds that, even if such a condition were to be conceded, there is no evidence of an in-service incurrence of that condition or a link between his claimed condition and his active service.  For these reasons, service connection for a left hand condition must be denied.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303.  

Residuals of a Myocardial Infarction and Hypertension

The Veteran also seeks service connection for residuals of a myocardial infarction (claimed as a heart attack) and hypertension.  The Veteran contends that his residuals of a heart attack are secondary to his now service-connected PTSD, and that his hypertension is secondary to his heart attack.  For the reasons that follow, these claims shall be denied.  

First, the Board acknowledges that the Veteran did suffer a myocardial infarction and that he has been diagnosed as suffering from hypertension.  Both private and VA treatment records confirm these diagnoses.  

There is, however, no evidence of the Veteran's suffering from these conditions during his active service.  His service treatment records show no diagnosis or treatment for these conditions, and the Veteran does not contend that he suffered from these problems during his active service.  

Instead, the Veteran contends that his heart attack was due to his PTSD, and that his hypertension is secondary to his heart attack.  In a May 2007 letter, for instance, the Veteran stated that years of aggravation and nervousness led to his heart attack.  In his August 2008 DRO hearing, the Veteran stated that he suffered a heart attack that he believed to be secondary to his anxiety.  He also stated that he suffered from hypertension which he believes to be related to his heart attack.  In his September 2012 Video Conference hearing, the Veteran stated that he suffered a heart attack in 1982, and that he felt that this heart attack was due to his anxiety and depression.  He acknowledged that he had never been told that his heart attack was due to his claimed psychiatric conditions.  He also stated that he was told that his hypertension was related to his heart attack, and he stated that he was first told that he was suffering from hypertension by VA doctors in the 1950s. 

The Veteran's claim fails, however, because there is no evidence that the Veteran's 1982 heart attack was caused by or aggravated by his now service-connected PTSD.  In his September 2012 hearing, the Veteran admitted that no medical professional has advised him of such a link.  Neither the assembled VA records nor the private medical treatment records show that any doctor or medical professional has stated that the Veteran's heart attack was due to his psychiatric condition.  Further, the Veteran has supplied no evidence beyond his own statements in support of his contention.  

With regard to those contentions, the Board once again notes that the Veteran is not competent to provide an opinion as to the etiology of his heart attack or his hypertension.  While the Board accepts the Veteran's statements regarding the circumstances of these conditions, determining their medical etiology requires specialized training and information that the Veteran does not have.  Jandreau, 492 F.3d at 1377.  Absent any medical information in support of the Veteran's claim, the Board finds that there is no competent evidence that his heart attack or his hypertension are secondary to or aggravated by his service-connected PTSD.  Service connection for these issues is therefore not warranted.  

As a final note, the Board recognizes that in his September 2012 hearing, the Veteran stated that he was first diagnosed as suffering from hypertension by the VA in the 1950s.  The Veteran stated that he was informed of this fact during a VA examination in Los Angeles. 

Two VA examinations performed in Los Angeles in August 1955 and October 1955 have been associated with the Veteran's claims folder.  Neither examination found that the Veteran suffered from hypertension.  The Veteran's August 1955 examination recorded a blood pressure of 118/64, and his October 1955 examination recorded a blood pressure of 120/80.  These levels are below those considered hypertensive for VA purposes.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2012) (providing the definition of hypertension for VA purposes).  Further, neither examination diagnosed the Veteran as suffering from hypertension, and both examinations noted that they were negative for any cardiovascular conditions.  Accordingly, the Board does not find the Veteran's statement to be credible, and instead finds that the evidence shows that the Veteran did not suffer from hypertension until many years after his separation from active service.  

IV.  Dismissed Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision or on the record at a hearing.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.

In this case, the Board is dismissing two of the Veteran's appeals.  First, with respect to the Veteran's claim for service connection for mixed astigmatism, in his September 2012 hearing, the Veteran indicated that he wished to withdraw this claim.  There thus remains no allegations of error of fact or law for appellate consideration of this issue.  Accordingly, the Board does not have jurisdiction to review this claim, and it is dismissed.

Next, with respect to the Veteran's claim for service connection for anxiety, the Board notes that during the pendency of his appeal, the Veteran sought service connection for PTSD.  That claim was granted in an October 2011 rating decision.  

In Clemons v. Shinseki, the Court of Appeals for Veterans Claims held that when a claimant seeks service connection for PTSD and nothing more, such a claim must be "considered a claim for any mental disability that may reasonably be encompassed by several factors."  23 Vet. App. 1, 5 (2009).  In this case, the Board finds that the grant of service connection for PTSD necessarily includes the Veteran's reported anxiety symptoms; indeed, his September 2011 VA PTSD examination specifically noted that anxiety is one of the symptoms of the Veteran's now service-connected PTSD.  As the Veteran's claimed anxiety was part of the basis of his now service-connected PTSD, and as the Veteran has now been granted service connection for an acquired psychiatric disorder, the Board finds that the Veteran's claim for service connection for anxiety must be dismissed as moot.  


ORDER

As new and material evidence has been received, the Veteran's claim for service connection for headaches is reopened; to this extent only, his appeal is granted.  

Service connection for headaches is denied.  

Service connection for a left hand condition is denied.  

Service connection for residuals of a myocardial infarction is denied.

Service connection for hypertension is denied. 

The claim for service connection for mixed astigmatism is dismissed.  

The claim for service connection for anxiety is dismissed as moot.  


REMAND

The Veteran also seeks service connection for a back condition.  For the reasons that follow, the Board shall remand this claim.  

First, the Board acknowledges that the Veteran currently suffers from a back condition.  An October 2006 record from Derry Imaging Center reflects that the Veteran was diagnosed as suffering from diffuse lumbar degenerative changes.  That record also reflects that there was no evidence for fracture, subluxation, or spondylolisthesis.  

The Board also acknowledges that the Veteran injured his back during his active service.  In statements and testimony, the Veteran has consistently stated that he injured his back when jumping into a foxhole.  Though the Veteran's service treatment records do not provide specifics regarding this claimed incident, in December 1953, the Veteran sought treatment for back pain and was diagnosed as suffering from a low back strain.  

Further, in both of the Veteran's VA examinations shortly after his separation, he complained of suffering from back pain.  In his August 1955 examination, the Veteran complained of "recurrent moderate pain in the mid-lumbar region coming on several days in succession at times."  In his October 1955 examination, the Veteran again complained of trouble with his back.  

There is, however, no evidence that the Veteran's current back condition is related to his active service.  In his September 2012 hearing, the Veteran stated that he sought treatment for his back condition during and after his active service, and that he has been told that his current condition is related to his active service.  

Unlike the claims for service connection that have been denied above, in this case, there is a much greater evidentiary record supporting the Veteran's contentions.  Given this record (and especially given that the Veteran complained of suffering from back pain so close temporally to his active service), the Board finds that the evidence indicates that there may be a connection between his current condition and his active service, triggering the need for a VA examination.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The Veteran's VA treatment records dated from September 2011 and thereafter should be obtained and associated with his claims folder.  

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed back condition.  The examiner should review the Veteran's claims file and should indicate in the report provided that this review was accomplished.  

After examining the Veteran and performing all indicated tests and studies, the examiner should answer the following questions:

a) From what current back disorder does the Veteran currently suffer?

b) Is it at least as likely as not that the Veteran's current back disorder is related to his active service and to any event therein?  In answering this question, please address both the Veteran's December 1953 diagnosis of back strain as well as his August and October 1955 complaints of back pain.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3.  The RO shall then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


